DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kato Arika (JP 2013148445 With English Translation, 7 pages). Hereafter called Arika.
With respect to claim 1, Arika teaches in figures 1-6 and pages 2-5, “First, the basis configuration of the automatic analyzer will be described with reference to FIG. 1…means 804 photographing control means 805 storage means 806 timer 901 first storage means 902 second storage means), a specimen processing system (autoanalyzer 10) which performs preprocessing and analysis of a specimen (sample), comprising: sensors (sensor 500, imaging/photography means 600, sound collection means 700) each detecting a driving state of a driving device (drive parts, washing mechanism, sample pump, reagent pump of structural element 400) installed in the system 10; and an anomality detecting part determining from signal waveforms detected by the sensors whether an abnormality occurs in the driving device (implicitly/as understood disclosed as the sensor 500 outputs an error signal when the state of the structural element is outside a predetermined range as indicated in page 3, “As show in FIG.3, when an error occurs in the structural elements 400, the sensor 500 outputs a signal indicating an error (error signal)…sensor 500 outputs an error signal when structural element 400 or an individual mechanism is in a state or range that is different/inferior to a predetermined state or range), wherein the specimen processing system (10) includes a recording device (1st memory means 901, 2nd memory means 902) which sequentially records the signal waveforms detected by the sensors (page 4” The storage control unit 805 stores the moving image of the structural element 400 photographing by the photographing unit 600…association with an error number (error identification number)”: the memory/storage control means 805 memorize/stores the moving image of the structural element 400 image/photographed by the imaging/photography means 600 in the 1st memory/storage means 901, and page 4, “The storage control unit 805 stores the sound information…the second storage unit 902 unit association with the error number”: the memory/storage control means 805 memorize/stores the sound information collected from the periphery of each structural element 400 by the sound information collected from the periphery of each structural element 400 by the sound collection means 700 in the first memory/storage means 901), and stores a sensor signal waveform before or after the occurrence of an operation abnormality into an unerasable area (2nd memory storage means 902) when the abnormality is determined to have occurred in the abnormality detecting part (par 0052: Since it received when an error signal was received from the sensor 500, when it goes back for a predetermined period, the stored data containing the moving image /photographed [by] are extracted from the 1st memory/storage means 901, It is made to memorize/store in the 2nd memory/storage means 902; and page 4, “The storage control unit 805 stores …stored in the second storage unit 902 in association with the error number”: Since it received when an error signal was received from the sensor 500, when it goes back for a predetermined period, the data containing the sound information collected [by] are extracted from the 1st memory/storage means 901, It is made to memorize/store in the 2nd memory/storage means 902).   
It is noted that even-though the claim languages are not directly express, but they are well-understood and customary known in the art as defined in the parenthesis.  
With respect to claim 2, Arika teaches wherein the sensor includes an imaging device (imaging/photography means 600) which images a prescribed location in the specimen processing system (10), wherein the recording device (901) sequentially records images captured by the imaging device (600), and stores an image before or after the occurrence of an operation abnormality into an unerasable area when the abnormality detecting part (page 4, “The storage control unit 805 stores the moving image…association with an error number (error identification number)).
With respect to claim 3, Arika teaches wherein the sensor includes a specimen position acquiring device (according to page 3, “Examples of the sensor 500 includes a pressure sensor, a liquid level sensor, and a proximity sensor…is provided in the sample container and the reagent container”: the sensor 500 is a proximity sensor;  in page 5, “For example, as pre-operation in a series of operations, when the disc sampler…the second storage unit 902 in association with the previous storage data”: the sensor 500 directly or indirectly acquires a position of the disk sampler and/or of the sample probe since it outputs an error signal “when [the] disk sample does not rotate to a predetermined position” and/or when [the] sample probe does not move to a predetermined position”; Moreover, the images taken by the imaging/photography means 600 contain information about the position of parts of the structural element 400) which acquires specimen information in the specimen processing system 10, and wherein the recording device (901) sequentially records the specimen information acquired in the specimen position acquiring device , and store specimen information before or after the occurrence of an operation abnormality into an unerasable area (902) when the abnormality is determined to have occurred in the abnormality detecting part (page 4, “The storage control unit 805 stores the moving image…association with an error number (error identification number)).
With respect to claim 4, Arika further teaches a communication part (user interface 20) which outputs sensor signal waveform information before or after the occurrence of the operation abnormality to the side of a maintenance person (thanks to “display 23”) who maintains the specimen processing system when the abnormality is determined to have occurred in the abnormality detecting part.
With respect to claim 5, Arika teaches wherein the specimen processing system (10) has a plurality of processing units (recording device for each and every processing unit is straightforward alternative to the solution of Arika reference where a single recording device is provided for a plurality of processing units) and wherein the plurality of processing units are respectively provided with the recording device independently of each other (implicit/as understood disclosed in page 3, “One sensor 500 may correspond to one structural element 400…and the imaging unit 600 is stored in an internal memory (not show) of the control unit 800”: One structural element 400 may be associated with a plurality of sensors 500, and a plurality of mechanisms may be associated with each of the individual mechanisms. The correspondence between the structural element 400 or the individual mechanisms, the sensor 500, and the photographing means 600 is stored in the internal memory (not shown) of the control means 800).
With respect to claim 6, Arika teaches wherein the specimen processing system (10) has a plurality of processing units (400), wherein the recording device (01) integrates and sequentially records sensor signal waveforms of the plurality processing units (400) (implicit/as understood disclosed in page 3 “One sensor 500…of the control unit 800”: One structural element 400 may be associated with a plurality of sensors 500, and a plurality of mechanisms may be associated with each of the individual mechanisms. The correspondence between the structural element 400 or the individual mechanisms, the sensor 500, and the photographing means 600 is stored in the internal memory (not shown) of the control means 800). 
With respect to claim 7, Arika teaches wherein the recording device (901, 902) is comprises of a first recording unit (901) which sequentially records signal waveforms, and a second recording unit (902) provided separately from the first recording unit (901), the second recording unit (902) storing a sensor signal waveform before or after the occurrences of an operation abnormality (page 4,”The storage control unit 805 stores the moving image…stored in the second storage unit 902 in association with the error number”).
With respect to claim 8, Arika teaches wherein when a recording capacity of the recording device (901) is full (par 0045: when the stored sound information reaches a predetermined capacity), the recording device (901) erases a sensor signal waveform (extract from the first memory 901) other than the sensor signal waveform before or after the occurrence of the operation abnormality (page 4, “The storage control unit 805 stores the sound information collected…the second storage unit 902 in association with the error number”: unerasable stored in the second memory 902), which is stored when the abnormality is determined to have occurred.  
With respect to claim 9, Arika further teaches an AD converter (page 3, “As an example of the imaging unit 600…may be any of CCD, CMOS, and MOS (metal oxide semiconductor)”: Light is converted into an electric signal) which converts the signal waveform from analog to digital, wherein the recording device (901, 902) records and stores a signal waveform after being converted to digital by the AD converter.
With respect to claim 10, Arika further teaches the specimen processing system (10) , wherein the imaging device (600) is a camera (page 3, “As an example of the imaging unit 6000…CCD, CMOS, and MOS (metal oxide semiconductor”: Video camera) which images the manner of transfer of a specimen container storing a specimen therein, and the driving state of the driving device (page 2, “The automatic analyzer analysis a component…sample/reagent dispensing pump”: An autoanalyzer analyzes the component of a sample using a reagent and has structural elements, such as a dispensing pump of a sample transfer means, a reagent transfer means, and a sample/reagent).     
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kato Arika (JP 2013148445 With English Translation) in view of Nakasawa et al (US 20150044096). Hereafter called Arika in view of Nakasawa et al.
With respect to claim 11, Arika teaches the features of the claimed invention that the specimen position acquiring device is at least any one or more of thermography camera which images a specimen container storing a specimen as indicated above, but silent about an RFID reader which acquires information of an RFID tag attached to the specimen container. However, Nakasawa et al in the same field area of automatic analyzer discloses RFID reader which acquires information of an RFID tag attached to the specimen container (pars 0045, 0051). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Arika specimen processing system to include RFID reader which acquires information of an RFID tag attached to the specimen container (RFID tag, RFID reader, reagent pack) as taught by Nakasawa et al in order to read the information of the RFID tag that attached to the reagent pack from the RFID reader for identifying each reagent pack.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takaya et al (US 10768186) discloses inspection device.

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865